ON MOTION FOR REHEARING.
HAWKINS, Judge.
Appellant was convicted of theft, and his punishment assessed at confinement in the penitentiary for two years.
On the 21st day of November, 1934, the judgment of conviction was affirmed by an opinion of this court. Within the proper time appellant filed a motion for rehearing. Pending disposition of such motion, Miriam A. Ferguson, Governor of the State, on the 14th day of January, 1935, granted to appellan a full pardon as evidenced by photostatic copy thereof attached to the State’s motion calling our attention to the matter.
It appearing that appellant has been pardoned the motion for rehearing is dismissed.

Dismissed.